EXHIBIT 10.1


Sterling Construction Company, Inc.
2019 Employee Stock Purchase Plan


1.Purpose. The Sterling Construction Company, Inc. 2019 Employee Stock Purchase
Plan is intended to provide employees of the Company and its Participating
Subsidiaries with an opportunity to become shareholders of the Company through
the purchase of shares of Common Stock. The Company intends that the Plan
qualify as an “employee stock purchase plan” under Section 423 of the Code, and
the Plan shall be interpreted in a manner that is consistent with that intent.


2.Definitions. For purposes of the Plan, the following terms shall be defined as
set forth below:


“Board” means the Board of Directors of the Company, as constituted from time to
time.
“Change in Control” has the same meaning set forth in the Company’s 2018 Stock
Incentive Plan, as may be hereafter amended from time to time.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.
“Committee” means the Compensation and Talent Development Committee of the
Board.
“Common Stock” means shares of the common stock, par value $.01 per share, of
the Company.
“Company” means Sterling Construction Company, Inc., a corporation organized
under the laws of the State of Delaware, or any successor corporation.
“Compensation” means all of each Eligible Employee’s regular or base salary or
wages (excluding overtime and commissions) paid to such Eligible Employee by the
Company or a Subsidiary. Compensation shall not include annual bonus payments,
incentive payments, stock option payments or other income in connection with
equity-based awards, severance pay, payments under short-term and long-term
disability plans, allowances or reimbursements such as car allowances, per diem
payments, relocation expenses or any other forms of compensation other than base
salary or wages. Compensation shall include only that compensation which is
actually paid to the Eligible Employee during the calendar year. Notwithstanding
the foregoing, Compensation shall include any amount which is contributed by the
Company pursuant to a salary reduction agreement and which is not includable in
the gross income of the Eligible Employee under Code Sections 125, 132(f) (4),
402(e)(3), 402(h), 403(b) or 451. The Committee will have discretion to
determine the application of this definition under the Plan.
“Designated Broker” means the financial services firm or other agent designated
by the Company to maintain ESPP Share Accounts on behalf of Participants who
have purchased shares of Common Stock under the Plan.
“Effective Date” means the date as of which this Plan is adopted by the Board,
subject to the Plan obtaining shareholder approval in accordance with Section
20.10 hereof.


1

--------------------------------------------------------------------------------




“Employee” means any person who renders services to the Company or a Subsidiary
as an employee pursuant to an employment relationship with such employer. For
purposes of the Plan, the employment relationship in the United States shall be
treated as continuing intact while the individual is on military leave, sick
leave or other leave of absence approved by the Company or a Participating
Subsidiary that meets the requirements of Treasury Regulation Section
1.421-1(h)(2). Where the period of leave exceeds three (3) months, or such other
period of time specified in Treasury Regulation Section 1.421-1(h)(2), and the
individual’s right to re-employment is not guaranteed by statute or contract,
the employment relationship shall be deemed to have terminated on the first day
immediately following such three-month period, or such other period specified in
Treasury Regulation Section 1.421-1(h)(2).
“Eligible Employee” means, unless otherwise determined by the Committee in a
manner that is consistent with Section 423 of the Code, an Employee of the
Company or a Participating Subsidiary, excluding any Employee (i) who is
employed for less than six (6) months (or such other period of time as the
Committee may determine in is discretion, which in no event may exceed two (2)
years) prior to enrollment in the ESPP, (ii) whose customary employment is less
than twenty (20) hours per week, or (iii) whose customary employment is for not
more than five (5) months per calendar year. Notwithstanding the foregoing, the
Committee may exclude from participation in the Plan or any Offering Employees
who are “highly compensated employees” of the Company or a Participating
Subsidiary (within the meaning of Section 414(q) of the Code) or a sub-set of
such highly compensated employees.
“Enrollment Form” means an agreement pursuant to which an Eligible Employee may
elect to enroll in the Plan, to authorize a new level of payroll deductions, or
to stop payroll deductions and withdraw from an Offering Period.
“ESPP Share Account” means an account into which Common Stock purchased with
accumulated payroll deductions at the end of an Offering Period are held on
behalf of a Participant.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.
“Fair Market Value” means, as of any date, including for purposes of this Plan
any Purchase Date, unless otherwise required by applicable law, the closing
price of Common Stock as reported on NASDAQ. Notwithstanding the foregoing, if
at the Purchase Date or any other applicable date, the Common Stock is not then
listed on a national securities exchange, “Fair Market Value” shall mean, (i) if
the shares of Common Stock are then traded in an over-the-counter market, the
average of the bid and ask price for shares of Common Stock in such
over-the-counter market on such date, and (ii) if the shares of Common Stock are
not then listed on a national securities exchange or traded in an
over-the-counter market, or the value of such shares is not otherwise
determinable, such value as determined by the Committee in its sole discretion.
“Offering Date” means the first Trading Day of each Offering Period.
“Offering or Offering Period” means a period of three months beginning each
January 1st, April 1st, July 1st and October 1st of each year following
commencement of the Plan; provided, that, pursuant to Section 5, the Committee
may change the duration of future Offering Periods (subject to a maximum
Offering Period of twenty-seven (27) months) and/or the start and end dates of
future Offering Periods.
“Officer” means an “officer” of the Company as such term is defined in Rule
16a-1(f) under the Exchange Act.
“Participant” means an Eligible Employee who is actively participating in the
Plan.


2

--------------------------------------------------------------------------------




“Participating Subsidiaries” means the Subsidiaries that have been designated as
eligible to participate in the Plan, and such other Subsidiaries that may be
designated by the Committee from time to time in its sole discretion.
“Plan” means the Sterling Construction Company, Inc. 2019 Employee Stock
Purchase Plan, as set forth herein, and as amended from time to time.
“Purchase Date” means the last Trading Day of each Offering Period.
“Purchase Price” means, unless otherwise provided by the Committee, an amount
equal to eighty-five percent (85%) of the Fair Market Value of a share of Common
Stock on the Purchase Date; provided, that, the Purchase Price per share of
Common Stock will in no event be less than 85% of the Fair Market Value of a
share of Common Stock on the Purchase Date.
“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder.
“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
“Trading Day” means any day on which the stock exchange upon which the Common
Stock is listed is open for trading or, if the Common Stock is not listed on an
established stock exchange or national market system, a business day.
3.Administration.


3.1    Authority. The Plan shall be administered by the Committee, which shall
have the authority to construe and interpret the Plan, prescribe, amend and
rescind rules relating to the Plan’s administration and take any other actions
necessary or desirable for the administration of the Plan including, without
limitation, (a) determining when and how rights to purchase Common Stock will be
granted and the terms of each Offering (which need not be identical); (b)
designating from time to time which Subsidiaries will be Participating
Subsidiaries, which designation may be made without the approval of the
Company’s stockholders, and adopting sub-plans applicable to particular
Participating Subsidiaries or locations, which sub-plans may be designed to be
outside the scope of Section 423 of the Code; (c) changing the duration,
frequency, and start and end dates of Offering Periods, and (d) making all
determinations it deems advisable for the administration of the Plan or any
sub-plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency or ambiguity in the Plan. The decisions of the
Committee shall be final and binding on all persons. All expenses of
administering the Plan shall be borne by the Company.


3.2    Delegation of Authority. To the extent permitted by applicable law, the
Committee may from time to time delegate some or all of its authority under the
Plan to a subcommittee or subcommittees of the Committee, one or more of the
Company’s officers or management team, or other persons or groups of persons as
it deems necessary, appropriate or advisable under conditions or limitations
that it may set at or after the time of the delegation. For purposes of this
Plan, reference to the “Committee” will be deemed to refer to any subcommittee,
subcommittees, or other persons or groups of persons to whom the Committee
delegates authority pursuant to this Section 3.2.




3

--------------------------------------------------------------------------------




3.3    Indemnification. The Company agrees to indemnify and to defend to the
fullest extent permitted by law the members of the Board, including members of
the Committee, and any officer(s) or employee(s) to whom the Committee has
delegated its authority under the Plan pursuant to Section 3.2 (including any
such individual who formerly served as such a delegee) against all liabilities,
damages, costs and expenses (including attorneys’ fees and amounts paid in
settlement of any claims approved by the Company) occasioned by any act or
omission to act in connection with the Plan, if such act or omission is in good
faith.


4.Eligibility.


4.1    General. Any individual who is an Eligible Employee as of the first day
of an Offering Period shall be eligible to participate in such Offering Period,
subject to the requirements of Section 423 of the Code.


4.2    Limits on Participation. Notwithstanding any provision of the Plan to the
contrary, no Eligible Employee shall be granted an option under the Plan if:


(a)immediately after the grant of the option, such Eligible Employee (or any
other person whose stock would be attributed to such Eligible Employee pursuant
to Section 424(d) of the Code) would own capital stock of the Company and/or
hold outstanding options to purchase stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of stock of the
Company or any Subsidiary, or


(b)such option would permit his or her rights to purchase stock under all
employee stock purchase plans (described in Section 423 of the Code) of the
Company and its Subsidiaries to accrue at a rate that exceeds $25,000 (or such
other amount as the Committee may determine in its discretion, which amount may
in no event exceed $25,000) of the Fair Market Value of such stock (determined
at the time the option is granted) for each calendar year in which such option
is outstanding at any time.


5.Offering Periods. The Plan shall be implemented by a series of Offering
Periods. The first Offering Period shall commence on a date to be determined by
the Committee, with subsequent Offering Periods commencing on or about the
beginning of each fiscal quarter thereafter.


6.Participation.


6.1    Enrollment; Payroll Deductions. An Eligible Employee may elect to
participate in the Plan by properly completing an Enrollment Form and submitting
it to the Company, in accordance with the enrollment procedures and deadlines
established by the Committee. Such Enrollment Form may be an electronic document
completed by the Eligible Employee or generated by the Eligible Employee via
participation in an interactive voice response system. Participation in the Plan
is entirely voluntary. By submitting an Enrollment Form, the Eligible Employee
authorizes payroll deductions from his or her pay check in an amount equal to at
least two percent (2%), but not more than fifteen percent (15%) (only in whole
percentages) of his or her Compensation on each pay day occurring during an
Offering Period. A Participant may not make any additional contributions to his
or her Plan notional account. Payroll deductions shall commence on the first
payroll date following the Offering Date and end on the last payroll date on or
before the Purchase Date. The Company shall maintain records of all payroll
deductions but shall have no obligation to pay interest on payroll deductions or
to hold such amounts in a trust or in any segregated account.


4

--------------------------------------------------------------------------------






6.2    Election Changes. During an Offering Period, a Participant may elect to
decrease or increase his or her rate of payroll deductions applicable to such
Offering Period only once. To make such a change, the Participant must submit a
new Enrollment Form authorizing the new rate of payroll deductions, which
Enrollment Form must be submitted at least thirty (30) days prior to the
Purchase Date. Any such election to increase or decrease payroll deductions will
be effective as soon as reasonably practicable after the Company’s receipt of
the new Enrollment Form. A Participant may decrease or increase his or her rate
of payroll deductions for any future Offering Period by submitting a new
Enrollment Form authorizing the new rate of payroll deductions during the
enrollment period established pursuant to Section 6.1 for that Offering Period.


6.3    Automatic Re-enrollment. The deduction rate selected in the Enrollment
Form shall remain in effect for subsequent Offering Periods unless the
Participant (a) submits a new Enrollment Form authorizing a new level of payroll
deductions in accordance with Section 6.2, (b) withdraws from the Plan in
accordance with Section 10, or (c) terminates employment or otherwise ceases to
be an Eligible Employee in accordance with Section 11.


6.4    Automatic Decrease. Notwithstanding the foregoing, to the extent
necessary to comply with Section 423(b)(8) of the Code and Section 4 above, a
Participant’s payroll deductions will be decreased to zero percent (0%). Payroll
deductions will recommence at the rate provided in such Participant’s Enrollment
Form when permitted under Section 423(b)(8) of the Code and Section 4 unless the
Participant sooner withdraws from the Plan in accordance with Section 10 or
terminates employment or otherwise ceases to be an Eligible Employee in
accordance with Section 11.


7.Grant of Option. On each Offering Date, each Participant in the applicable
Offering Period shall be granted an option to purchase, on the Purchase Date, a
number of shares of Common Stock determined by dividing the Participant’s
accumulated payroll deductions by the applicable Purchase Price, subject to the
terms and conditions of this Plan. Notwithstanding the above, in no event shall
any Participant purchase more than 3,000 shares of Common Stock during an
Offering Period.


8.Exercise of Option/Purchase of Shares. A Participant’s option to purchase
shares of Common Stock will be exercised automatically on the Purchase Date of
each Offering Period, subject to the terms and conditions of this Plan. The
Participant’s accumulated payroll deductions will be used to purchase the
maximum number of whole shares that can be purchased with the amounts in the
Participant’s notional account. No fractional shares may be purchased under the
Plan. Any cash in lieu of fractional shares remaining after the purchase of
whole shares upon exercise of the option will be credited to a Participant’s
notional account and carried forward and applied toward the purchase of whole
shares for the next following Offering Period, subject to earlier withdrawal by
the Participant in accordance with Section 10 or termination of employment or
cessation as an Eligible Employee in accordance with Section 11. Shares issued
pursuant to the Plan may be evidenced in such manner as the Company may
determine and may be issued in certificated form or issued pursuant to
book-entry procedures.


9.Transfer of Shares. The Company will arrange for the delivery to each
Participant of the shares of Common Stock purchased upon exercise of his or her
option as soon as reasonably practicable. The shares of Common Stock shall be
deposited directly into an ESPP Share Account established in the name of the
Participant with a Designated Broker and the Committee may require that the
shares be retained with such Designated Broker for a specified period of time.
Participants will not have any voting, dividend or other rights of a shareholder
with respect to the shares of Common Stock subject to any option granted
hereunder until such shares have been delivered pursuant to this Section 9.


5

--------------------------------------------------------------------------------






10.Withdrawal.


10.1    Withdrawal Procedure. A Participant may withdraw from an Offering by
submitting a revised Enrollment Form indicating his or her election to withdraw
more than thirty (30) days prior to the Purchase Date. All (but not less than
all) of the accumulated payroll deductions held on behalf of a Participant in
his or her notional account (that have not been used to purchase shares of
Common Stock) shall be paid to the Participant as soon as administratively
practicable following receipt of the Participant’s Enrollment Form indicating
his or her election to withdraw, and the Participant’s option shall be
automatically terminated. If a Participant submits a revised Enrollment Form
indicating his or her election to withdraw within the thirty (30) day period
prior to the Purchase Date, the accumulated payroll deductions shall be used to
purchase shares on such Purchase Date, the Participant’s participation in the
Plan shall thereafter be automatically terminated, and any payroll deductions
remaining in the Participant’s notional account shall be returned to the
Participant as soon as administratively practicable following such Purchase
Date. If a Participant withdraws from an Offering Period, no payroll deductions
will be made during any succeeding Offering Period, unless the Participant
re-enrolls in accordance with Section 6.1 of the Plan.


10.2    Effect on Succeeding Offering Periods. A Participant’s election to
withdraw from an Offering Period will not have any effect upon his or her
eligibility to participate in succeeding Offering Periods that commence
following the completion of the Offering Period from which the Participant
withdraws subject to eligibility and compliance with Section 6.1 and other
requirements set forth in this Plan.


11.Termination of Employment; Change in Employment Status. Upon termination of a
Participant’s employment for any reason, or a change in the Participant’s
employment status following which the Participant is no longer an Eligible
Employee, which in either case occurs more than thirty (30) days prior to the
Purchase Date, the Participant will be deemed to have withdrawn from the Plan,
the Participant’s option shall be automatically terminated, and the payroll
deductions in the Participant’s notional account (that have not been used to
purchase shares of Common Stock) shall be returned to the Participant, or in the
case of the Participant’s death, to any person(s) entitled to such amounts under
Section 17, as soon as administratively practicable following such termination
or change in status . If the Participant’s termination of employment or change
in status occurs within the thirty (30) days prior to a Purchase Date, the
accumulated payroll deductions shall be used to purchase shares on such Purchase
Date, the Participant’s participation in the Plan shall thereafter be
automatically terminated, and any payroll deductions remaining in the
Participant’s notional account shall be returned to the Participant, or in the
case of the Participant’s death, to any person(s) entitled to such amounts under
Section 17, as soon as administratively practicable following such Purchase
Date.


12.Interest. No interest shall accrue on or be payable with respect to the
payroll deductions of a Participant in the Plan.


13.Shares Reserved for Plan.


13.1    Number of Shares. A total of 800,000 shares of Common Stock have been
reserved as authorized for the grant of options under the Plan. The shares of
Common Stock may be newly issued shares, treasury shares or shares acquired on
the open market.




6

--------------------------------------------------------------------------------




13.2    Over-subscribed Offerings. The number of shares of Common Stock that a
Participant may purchase in an Offering under the Plan may be reduced if the
Offering is over-subscribed. No option granted under the Plan shall permit a
Participant to purchase shares of Common Stock which, if added together with the
total number of shares of Common Stock purchased by all other Participants in
such Offering would exceed the total number of shares of Common Stock remaining
available under the Plan. If the Committee determines that, on a particular
Purchase Date, the number of shares of Common Stock with respect to which
options are to be exercised exceeds the number of shares of Common Stock then
available under the Plan, the Company shall make an allocation of the shares of
Common Stock remaining available for purchase in as uniform a manner as
practicable and as the Committee determines to be equitable.


14.Transferability. No payroll deductions credited to a Participant, nor any
rights with respect to the exercise of an option or any rights to receive Common
Stock hereunder may be assigned, transferred, pledged or otherwise disposed of
in any way (other than by will, the laws of descent and distribution, or as
provided in Section 17 hereof) by the Participant. Any attempt to assign,
transfer, pledge or otherwise dispose of such rights or amounts shall be without
effect.


15.Application of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose to the
extent permitted by applicable law, and the Company shall not be required to
segregate such payroll deductions.


16.Statements. Participants will be provided with statements at least annually
and shall have electronic access to account information, including the
Participant’s payroll deduction amounts under the Plan, the Purchase Price of
any shares of Common Stock purchased with accumulated funds, the number of
shares of Common Stock purchased, and any payroll deduction amounts remaining in
the Participant’s notional account.


17.Designation of Beneficiary. A Participant may file, on a form supplied by the
Designated Broker, a written designation of beneficiary who, in the event of
such Participant’s death, is to receive, as applicable (i) any shares of Common
Stock and cash in respect of any fractional shares of Common Stock, if any, from
the Participant’s ESPP Share Account under the Plan and (ii) in the event of the
Participant’s death more than thirty (30) days prior to the Purchase Date of an
Offering Period, any cash withheld through payroll deductions and credited to
the Participant’s notional account.


18.Adjustments Upon Changes in Capitalization; Dissolution or Liquidation;
Change of Control.


18.1    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
Company’s structure affecting the Common Stock occurs, then in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, the Committee will, in such manner as it deems
equitable, adjust the number of shares and class of Common Stock that may be
delivered under the Plan, the Purchase Price per share and the number of shares
of Common Stock covered by each outstanding option under the Plan, and the
numerical limits of Section 7 and Section 13.




7

--------------------------------------------------------------------------------




18.2    Dissolution or Liquidation. Unless otherwise determined by the
Committee, in the event of a proposed dissolution or liquidation of the Company,
any Offering Period then in progress will be shortened by setting a new Purchase
Date on which the Offering Period will end. The new Purchase Date will occur
before the date of the dissolution or liquidation. The Committee shall notify
each Participant in writing, prior to the new Purchase Date, that the Purchase
Date for the Participant’s option has been changed to the new Purchase Date and
that the Participant’s option shall be exercised automatically on the new
Purchase Date, unless prior to such date the Participant has withdrawn from an
Offering then in progress or the Plan as provided in Section 10.


18.3    Change in Control. In the event of a Change in Control, any Offering
then in progress shall be shortened by setting a new Purchase Date specified
before the date of the Change in Control, unless the Committee shall, in its
sole discretion, provide for the assumption or substitution of outstanding
options in a manner complying with Section 424(a) of the Code. The Company shall
notify each Participant in writing, prior to any new Purchase Date, that the
Purchase Date for the Participant’s option has been changed to the new Purchase
Date and that the Participant’s option shall be exercised automatically on the
new Purchase Date, unless prior to such date the Participant has withdrawn from
an Offering then in progress or the Plan as provided in Section 10.


19.General Provisions.


19.1    Equal Rights and Privileges. In accordance with Section 423 of the Code,
all Eligible Employees who are granted options under the Plan shall have the
same rights and privileges.


19.2    No Right to Continued Service. Neither the Plan nor any compensation
paid hereunder shall be deemed to constitute a contract of employment between
the Company and the Participant nor confer on any Participant the right to
continue as an Employee or in any other capacity.


19.3    Rights as Shareholder. A Participant will become a shareholder with
respect to the shares of Common Stock that are purchased pursuant to options
granted under the Plan when the shares are transferred to the Participant’s ESPP
Share Account. A Participant will have no rights as a shareholder with respect
to shares of Common Stock for which an election to participate in an Offering
Period has been made until such Participant becomes a shareholder as provided in
Section 9 above.


19.4    Successors and Assigns. The Plan shall be binding on the Company and its
successors and assigns.


19.5    Entire Plan. This Plan constitutes the entire plan with respect to the
subject matter hereof and supersedes all prior plans with respect to the subject
matter hereof.


19.6    Compliance with Law. The obligations of the Company with respect to
payments under the Plan are subject to compliance with all applicable laws and
regulations. Common Stock shall not be issued with respect to an option granted
under the Plan unless the exercise of such option and the issuance and delivery
of the shares of Common Stock pursuant thereto shall comply with all applicable
provisions of law, including, without limitation, the Securities Act, the
Exchange Act, and the requirements of any stock exchange upon which the shares
may then be listed.


19.7    Term of Plan. The Plan shall become effective on the Effective Date and,
unless terminated earlier pursuant to Section 20.8, shall have a term of ten
(10) years.


8

--------------------------------------------------------------------------------






19.8    Amendment or Termination.


(a)The Committee may, in its sole discretion, amend, suspend or terminate the
Plan at any time and for any reason. If the Plan is terminated, the Committee
may elect to terminate all outstanding Offering Periods either immediately or
once shares of Common Stock have been purchased on the next Purchase Date (which
may, in the discretion of the Committee, be accelerated) or permit Offering
Periods to expire in accordance with their terms (and subject to any adjustment
in accordance with Section 18). If any Offering Period is terminated before its
scheduled expiration, all amounts that have not been used to purchase shares of
Common Stock will be returned to Participants (without interest, except as
otherwise required by law) as soon as administratively practicable.


(b)An amendment to the Plan must be approved by stockholders within twelve (12)
months of being adopted by the Board if such amendment would increase the number
of shares reserved for issuance under Section 13.1 above (other than any
increase under Section 18.1) or if the amendment involves any change that would
be considered the adoption of a new plan under Section 423 of the Code and
Treas. Reg. Sect. 1.423-2(c)(4).


19.9    Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.


19.10    Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months before or after the date
the Plan is adopted by the Board.


19.11    Section 423. The Plan is intended to qualify as an “employee stock
purchase plan” under Section 423 of the Code. Any provision of the Plan that is
inconsistent with Section 423 of the Code shall be reformed to comply with
Section 423 of the Code.


19.12    Withholding. To the extent required by applicable Federal, state or
local law, a Participant must make arrangements satisfactory to the Company for
the payment of any withholding or similar tax obligations that arise in
connection with the Plan.


19.13    Tax Qualification. Although the Company may endeavor to (a) qualify an
option for specific tax treatment under the laws of the U.S. or (b) avoid
adverse tax treatment, the Company makes no representation to that effect and
expressly disavows any covenant to maintain favorable or avoid unfavorable tax
treatment, notwithstanding anything contrary in the Plan.


19.14    Notification Upon Sale of Shares. Each Participant who is a U.S.
taxpayer agrees, by enrolling in the Plan, to give the Company prompt notice of
any disposition of shares of Common Stock purchased under the Plan where such
disposition occurs within two (2) years after the date of grant of the option
pursuant to which such shares were purchased.


19.15    Severability. If any provision of the Plan shall for any reason be held
to be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, and the Plan shall be construed as if such
invalid or unenforceable provision were omitted.




9

--------------------------------------------------------------------------------




19.16    Headings. The headings of sections herein are included solely for
convenience and shall not affect the meaning of any of the provisions of the
Plan.


19.17    Data Privacy. By participating in the Plan, each Participant agrees to
the collection, processing, use and transfer of personal information by the
Participating Subsidiary that employs the Participant, the Company and its
designees in order to administer the Plan.


19.18    Insider Trading. All transfers or other dispositions of Common Stock
and elections under the Plan shall be executed by Participants in accordance
with the Company’s insider trading policy.


10